Exhibit 10.1

ENERGY PARTNERS, LTD.

2006 Long Term Stock Incentive Plan

CASH-SETTLED SHARE APPRECIATION RIGHT

[Date] GRANT

 

Name

   Number
of
Shares    Exercise
Price
Per share    Expiration
Date

This Agreement (this “Agreement”) confirms the award of a share appreciation
right (“SAR”) to you by Energy Partners, Ltd. (the “Company”) under the
Company’s 2006 Long Term Stock Incentive Plan (the “Plan”), with respect to
[Number] shares of the Company’s Common Stock, $.01 par value per share (the
“Common Stock”) at the exercise price of [Price] per share, upon the terms and
conditions outlined below and the terms and conditions of the Plan. This SAR
shall confer upon you the right to receive, with respect to each share of Common
Stock subject thereto, upon exercise, an amount in cash equal to the excess of
(i) the Fair Market Value of one share of Common Stock on the date of exercise
over (ii) the exercise price per share of this SAR. A copy of the Plan has been
delivered to you and is available upon request.

The terms used in this Agreement shall have the same meaning as in the Plan,
unless the context requires otherwise.

A summary of the terms and conditions of this SAR follows:

 

1. Date of Grant

 

2. Expiration Date

Your right to exercise this SAR (to the extent vested) shall continue in effect
through the day that is ten (10) years from the Date of Grant: [Date] (the
“Expiration Date”), subject to earlier termination under certain circumstances,
as outlined in Paragraph 7 of this Agreement.

 

3. Vesting and Exercise

This SAR shall be exercisable only to the extent that this SAR has vested. This
SAR shall vest and become exercisable upon the following schedule:

VESTING SCHEDULE

 

 

a)

One third (1/3) of the shares covered by this SAR vests on the 1st anniversary
of the Date of Grant;



--------------------------------------------------------------------------------

 

b)

One third (1/3) of the shares covered by this SAR vests on the 2nd anniversary
of the Date of Grant; and

 

 

c)

The final one third (1/3) of the shares covered by this SAR vests on the 3rd
anniversary of the Date of Grant.

 

4. Notice of Exercise

Exercise of this SAR shall be by written notice delivered or mailed to the
Corporate Secretary of the Company at its executive offices, which are presently
at 201 St. Charles Avenue, Suite 3400, New Orleans, Louisiana 70170. This SAR
may not be exercised as to less than 100 shares at any one time unless the
remaining shares then exercisable under this SAR total less than 100 shares. The
Notice of Exercise shall be made on a form the same as Exhibit A to this
Agreement. No payment is required of you in connection with the exercise of this
SAR.

 

5. Date of Exercise

The Date of Exercise of this SAR shall be the date on which the Notice of
Exercise is received by the Company.

 

6. Payment Upon Exercise of SAR

Upon exercise of this SAR, you shall be entitled to receive a cash payment from
the Company in an amount equal to (A) the difference between (i) the Fair Market
Value of one share of Common Stock on the date of exercise over (ii) the
exercise price per share of this SAR, multiplied by (B) the number of shares as
to which this SAR is exercised.

 

7. Limitations on Vesting and Exercise

 

  a) Termination of Employment

Except for the circumstances provided for in Paragraph 7 (b) below, if your
employment with the Company terminates for any reason whatsoever, all shares
that have not vested under this SAR as of the date your employment terminates
shall be immediately forfeited. This SAR may be exercised as to any shares that
have vested under this SAR as of the date your employment terminates, but only
for a period of thirty (30) days from the date your employment with the Company
terminates (and in no event beyond the Expiration Date). Any shares vested under
this SAR which are not exercised on or before the earlier of the Expiration Date
or thirty (30) days after the date of termination of employment are forfeited
and this SAR shall be null and void and without further effect.

 

  b) Death, Disability or Retirement

If you die, become disabled (as defined below), or retire (as defined below)
while employed by the Company, the period during which this SAR may vest will be
extended through December 31st of the year in which you die, become disabled or
retire. All shares that will not have vested under this SAR on or before
December 31st of the year in which you die, become disabled or retire shall be
forfeited as of the date you die, become disabled or retire. With respect to all
shares vested under this SAR on or before December 31st of the year in which you
die, become disabled or retire, this SAR may be exercised for a period of three
(3) years from the date that you die, become disabled, or retire

 

-2-



--------------------------------------------------------------------------------

(but in no event beyond the Expiration Date). Any shares vested under this SAR
but not exercised on or before the earlier of the Expiration Date or the date
that is three (3) years from the date of your death, disability or retirement
are forfeited and this SAR shall be null and void and without further effect.

In the event of your death, your beneficiary(s) (as defined below), may exercise
this SAR.

If you become disabled, this SAR may be exercised by your legal representative.

 

  c) Definitions

For purposes of this SAR, “beneficiary” is defined as the person(s) or trust(s)
designated by you in a writing filed with the Company or, if no such designation
is made, the person(s) or trust(s) entitled by will or by the laws of descent
and distribution to receive the benefits of this SAR.

For purposes of this SAR, “disability” is defined as your inability, due to
physical or mental impairment, for ninety (90) days, whether or not consecutive,
during any 360-day period, to perform the duties and functions for which you
were employed by the Company, or such other circumstances as the Compensation
Committee shall determine in its discretion.

For purposes of this SAR, “retirement” is defined as voluntary termination of
employment at or after age 55 with at least 5 years of service.

 

8. Change of Control

Notwithstanding anything to the contrary contained in this SAR, if a Change of
Control (as defined in Exhibit B to this Agreement) occurs, this SAR, or any
portion thereof, which has not vested as of the date of such Change of Control
and which was not forfeited prior to the date of the Change of Control shall
immediately vest and all shares that are the subject of this SAR shall, as of
the date of such Change of Control, become immediately exercisable and may be
exercised through the Expiration Date of this SAR.

 

9. Non-transferable

This SAR is not transferable or assignable, except to your beneficiary in the
event of your death, as provided in Paragraph 7 of this Agreement.

 

10. Rights as Shareholder

You shall not be deemed for any purpose to be, or have rights as, a shareholder
of the Company with respect to the shares covered by this SAR.

 

11. Miscellaneous

This Agreement (a) shall be binding upon and inure to the benefit of any
successor of the Company; (b) shall be governed by the laws of the State of
Delaware, and any applicable laws of the United States; (c) may not be amended
except in writing; (d) shall in no way affect your participation or benefits
under any other plan or benefit program maintained or provided by the Com-

 

-3-



--------------------------------------------------------------------------------

pany; and (e) shall not be construed as giving you any right to continued
employment with the Company. This Agreement does not, nor shall it be construed
to, alter, modify or amend the Plan. In the event of any inconsistency or
conflict between any term, condition or provision of this Agreement and the
Plan, the Plan shall control and govern.

 

12. Compliance with Applicable Law

Notwithstanding anything herein to the contrary, this SAR shall not be
exercisable, if the Company determines that the exercise of such SAR may be in
violation of any law or regulation of any governmental or regulatory authority.

 

13. Withholding

The Company, if required, will withhold taxes on any income as a result of the
exercise of this SAR.

 

ENERGY PARTNERS, LTD. By:       Richard A. Bachmann   Chairman and   Chief
Executive Officer   Attest:       John H. Peper   Corporate Secretary

I ACCEPT THE SAR GRANT AND EACH OF THE TERMS AND CONDITIONS THEREOF AS STATED
ABOVE AND IN THE PLAN:

 

   [Name] Date:____________________________________

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF SHARE APPRECIATION RIGHT

Energy Partners, Ltd.

2006 Long Term Stock Incentive Plan

 

TO: Corporate Secretary of Energy Partners, Ltd.

Please consider this letter to be my irrevocable instruction to Energy Partners,
Ltd. (“EPL”) to exercise the following share appreciation rights (SARs):

 

SAR

Agreement No.

   Grant Date    No. of Shares    Per Share
Exercise Price

___________

   ___________    ___________    $ __________

__________

   ___________    ___________    $ __________

__________

   ___________    ___________    $ __________

__________

   ___________    ___________    $ __________

__________

   ___________    ___________    $ __________

Total

   ___________    ___________   

 

SIGNED:       SAR HOLDER Print Name:________________________________
Date:_______________________________________

 

RECEIVED: ENERGY PARTNERS, LTD. By:     Print
Name/Title:_________________________ Date:_____________________________________



--------------------------------------------------------------------------------

EXHIBIT B

“Change of Control” means and shall be deemed to have occurred if:

(a) any person (within the meaning of the Securities Exchange Act of 1934, as
amended from time to time), other than the Company or a Related Party, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended from time to time), directly or indirectly, of
Voting Securities representing 25 percent or more of the total voting power of
all the then-outstanding Voting Securities; or

(b) the individuals who, as of May 4, 2006, constitute the Board of Directors of
the Company, together with those who first become directors subsequent to such
date and whose recommendation, election or nomination for election to the Board
of Directors of the Company was approved by a vote of at least a majority of the
directors then still in office who either were directors as of May 4, 2006 or
whose recommendation, election or nomination for election was previously so
approved (the “Continuing Directors”), cease for any reason to constitute a
majority of the members of the Board of Directors of the Company; or

(c) a merger, consolidation, recapitalization or reorganization of the Company
or a Subsidiary, reverse split of any class of Voting Securities, or an
acquisition of securities or assets by the Company or a Subsidiary is
consummated, other than (I) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive (or,
in the case of a transaction involving a Subsidiary and not the Company,
retain), with respect to such Voting Securities, voting securities of the
surviving or transferee entity representing more than 50 percent of the total
voting power outstanding immediately after such transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction, or (II) any such transaction which
would result in a Related Party beneficially owning more than 50 percent of the
voting securities of the surviving entity outstanding immediately after such
transaction; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets other than any such transaction which
would result in a Related Party owning or acquiring more than 50 percent of the
assets owned by the Company immediately prior to the transaction.

For purposes of this definition of “Change of Control”:

(i) “Related Party” means (a) a majority-owned subsidiary of the Company; (b) an
employee or group of employees of the Company or any majority-owned subsidiary
of the Company; (c) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any majority-owned subsidiary of the
Company; or (d) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of Voting
Securities.

(ii) “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.